Citation Nr: 0929213	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  97-04 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased initial evaluation for 
asbestosis, currently rated 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran retired from service in May 1975, after more than 
19 years of active duty.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In May 1998 and December 2006, the Veteran testified at 
hearings before the Board.  

The Board has remanded this matter in September 1998, October 
2003, July 2006, and March 2007.  

While it is regrettable that this matter so long on appeal 
can not be decided today, the Board points out that in the 
interest of justice, the appeal must be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the March 2007 remand, the RO was instructed to take 
appropriate action for the Veteran to be scheduled for a VA 
examination, to include all appropriate studies, to assess 
the severity of his asbestosis.  The RO was instructed to 
take appropriate action so that the examiner should include a 
pulmonary function test (PFT) and indicate the Veteran's 
maximum exercise capacity and whether the Veteran experiences 
cardiopulmonary limitation, cor pulmonale, pulmonary 
hypertension, or requires outpatient oxygen therapy.   

A PFT was duly conducted in July 2008.  While the examiner 
provided a number of necessary medical findings on the report 
of the PFT, the examiner did not indicate the Veteran's 
maximum exercise capacity and she did not state whether the 
Veteran experiences cardiopulmonary limitation, cor 
pulmonale, pulmonary hypertension, or requires outpatient 
oxygen therapy.  The United States Court of Appeals for 
Veterans Claims (Court) has indicated that a remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand orders.  The Court further 
indicated that it constitutes error on the part of the Board 
to fail to insure compliance.  Stegall v. West, 11 Vet.App. 
268, 271 (1998).

The Board notes that the July 2008 examiner specifically 
indicated that non-service connected problems contribute to 
the Veteran's disability.  To the extent possible, the 
examiner should report findings in a manner that allows the 
reader to distinguish between disability due to service-
connected asbestosis and disability due to non-service 
connected problems.  If this is not possible, the examiner 
should so state.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take action to have a 
PFT test conducted, and the examiner 
should indicate:

a.  Whether the Veteran's maximum 
exercise capacity is less than 15 
ml/kg/min oxygen consumption with cardio 
respiratory limitation; 15-20 ml/kg/min; 
or other.  

b.  Whether the Veteran experiences 
cardiopulmonary limitation, cor 
pulmonale, pulmonary hypertension, or 
requires outpatient oxygen therapy.  

2.  The examiner should comment on the 
possibility that findings on PFT are 
related to non-service connected 
disability.  If possible, the examiner 
should take efforts to differentiate 
between disability due to service-
connected asbestosis and disability due 
to any non-service connected disorder.  
If this is not possible, the examiner 
should so state.  

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the appellant, 
he should be provided with a 
supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The appellant 
should be given an opportunity to 
respond to the SSOC.  

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




